Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Rriesta L. Watson appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendants’ motion for summary judgment in her civil action. We have reviewed the record and find no reversible error. Accordingly, we deny Watson’s motion to appoint counsel and affirm for the reasons stated by the district court. See Watson v. Shenandoah Univ., No. 5:14-cv-00022-EKD-JCH, 2017 WL 1181029 (WD. Va. Mar. 29, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED